Exhibit 10.1

 

HCP, Inc.
Executive Bonus Program

 

1.              PURPOSE

 

The purpose of this HCP, Inc. Executive Bonus Program (this “Program”) is to
promote the success of HCP, Inc., a Maryland corporation (the “Corporation”), by
motivating the executives selected to participate in this Program (each, a
“Participant”) to maximize the performance of the Corporation and rewarding them
with cash bonuses directly related to such performance.  This Program is
intended to provide bonuses that qualify as performance-based compensation
within the meaning of Section 162(m) (“Section 162(m)”) of the United States
Internal Revenue Code of 1986, as amended (the “Code”).  This Program is adopted
under Section 5.2 of the Corporation’s 2006 Performance Incentive Plan (the
“Plan”).  Capitalized terms are defined in the Plan if not defined herein.

 

2.     ADMINISTRATION

 

This Program shall be administered by the Compensation Committee of the Board
(the “Committee”), which shall consist solely of two or more members of the
Board who are “outside directors” within the meaning of Section 162(m).  Action
of the Committee with respect to the administration of this Program shall be
taken pursuant to a majority vote or by the unanimous written consent of its
members.  The Committee shall have the authority to construe and interpret this
Program and any agreements or other document relating to Awards under the
Program, may adopt rules and regulations relating to the administration of this
Program, and shall exercise all other duties and powers conferred on it by this
Program.  Any decision or action of the Committee within its authority hereunder
shall be conclusive and binding upon all persons.  Neither the Board nor the
Committee, nor any person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Program (or any Award made under this Program).

 

The Program will operate on the basis of one or more calendar years (each, a
“Performance Period”).  The initial Performance Period under the Program will be
the 2008 calendar year.  The Committee will determine the extent to which the
Program will continue in effect with respect to any subsequent calendar year. 
Not later than two and one-half months into each Performance Period, the
Committee will, in its sole discretion, select the Participants to whom “Awards”
will be granted for that Performance Period, determine the “Maximum Bonus
Amount” for each Participant for that Performance Period (which maximum need not
be the same from Participant to Participant or, as to any particular
Participant, the same from Performance Period to Performance Period), and
determine the “Target FFO Per Share” for that Performance Period.  Participation
by an executive in one Performance Period does not give an executive any right
to participation in any subsequent Performance Period.

 

3.              AWARDS

 

3.1                   Award Grants; Maximum Bonus Amounts.  An Award is granted
to each Participant participating in this Program for a particular Performance
Period.  Each “Award” represents the opportunity to receive a cash payment
determined under this Section 3 (a “Bonus”), subject to the terms and conditions
of this Program, with respect to the related Performance Period.  The actual
amount of the Bonus paid to each Participant for a particular Performance Period
will be calculated based on the Participant’s Maximum Bonus Amount for that
Performance Period and the percentage achievement on the Corporation’s target
Funds From Operations Per Share amount for that Performance Period (the “Target
FFO Per Share”), according to the following chart.

 

--------------------------------------------------------------------------------


 

Percentage Achievement of
Target FFO Per Share
Amount

 

Percentage Payout of
Participant’s
Maximum Bonus
Amount

 

 

 

Equal to or greater than 100%

 

100%

 

 

 

Equal to 75%

 

60%

 

 

 

Equal to 68%

 

10%

 

 

 

Below 68%

 

No Bonus Payout

 

 

 

Between 68% and 75%

 

Percentage calculated on linear scale between 10% and 60%

 

 

 

Between 75% and 100%

 

Percentage calculated on linear scale between 60% and 100%

 

In no case, however, shall the amount of any Participant’s Bonus for a
Performance Period exceed $5,000,000.

 

3.2                   Determination of Performance.  For purposes of this
Program, “Funds From Operations Per Share” means the Corporation’s funds from
operations per share during the Performance Period, as prescribed by the
National Association of Real Estate Investment Trusts (“NAREIT”) as in effect on
the first day of the Performance Period, and shall be calculated on a fully
diluted basis using the weighted average of diluted shares of the Corporation’s
common stock outstanding during the Performance Period.  Funds From Operations
Per Share shall be calculated before taking into account any non-recurring
charges incurred by the Corporation with respect to the Performance Period for
(i) material strategic or financing transactions approved by the Board of
Directors and (ii) impairments.  The determination as to whether the Corporation
has attained the performance goals with respect to the Performance Period shall
be made by the Committee acting in good faith.  The Committee’s determination
regarding whether the Corporation has attained the performance goals shall be
made no later than the March 15 following the end of the Performance Period.

 

3.3                   Committee Discretion.  Notwithstanding the foregoing
provisions, the Committee retains discretion to reduce (but not increase) the
Bonus otherwise payable to any one or more Participants pursuant to Sections 3.1
and 3.2.  The Committee may exercise such discretion on any basis it deems
appropriate (including, but not limited to, its assessment of the Corporation’s
performance relative to its operating or strategic goals for the Performance
Period and/or the Participant’s individual performance for such period).  For
purposes of clarity, if the Committee exercises its discretion to reduce the
amount of any Bonus payable hereunder, it may not allocate the amount of such
reduction to Bonuses payable to other Participants.

 

3.4                   Payment of Bonuses.  Any Bonuses shall be paid (subject to
tax withholding pursuant to Section 4.6) as soon as practicable following the
certification of the Committee’s findings under Section 3.2 and its
determination of the final Bonus amount (after giving effect to any exercise of
its discretion to reduce Bonuses pursuant to Section 3.3) for the particular
Performance Period, but in no event later than March 15 following the end of the
Performance Period.

 

3.5                   Termination of Employment.  If a Participant’s employment
with the Corporation and its Subsidiaries terminates at any time during a
Performance Period, the Participant’s Award for that Performance Period will
immediately terminate upon such termination of employment, and the Participant
will not be entitled to any Bonus payment in respect of such Award; provided,
however, if the Participant is a party to a written employment agreement with
the Corporation or one of its Subsidiaries or is covered by a written severance
plan maintained by the Corporation or one of its Subsidiaries and, in connection
with the Participant’s termination of employment, the Participant is entitled to
severance benefits pursuant to that agreement or plan, as applicable, the
Participant’s right to a Bonus with respect to the Performance Period shall be
determined pursuant to such other agreement or plan.

 

2

--------------------------------------------------------------------------------


 

3.6                   Adjustments.  The Committee shall adjust any provisions
applicable to Awards granted under this Program to the extent (if any) it
determines that the adjustment is necessary or advisable to preserve the
intended incentives and benefits to reflect (1) any material change in corporate
capitalization, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), or any complete or partial liquidation of the Corporation, (2) any
change in accounting policies or practices, (3) the effects of any special
charges to the Corporation’s earnings, or (4) any other similar special
circumstances.

 

3.7                   Change in Control.  If a Change in Control Event with
respect to the Corporation occurs at any time during a Performance Period, that
Performance Period for all outstanding Awards will be shortened so that the
Performance Period will be deemed to have ended on the last day prior to such
Change in Control Event.  The Bonus Pool and the Bonuses payable with respect to
each Award for that Performance Period will be determined in accordance with the
foregoing provisions of this Section 3 based on such shortened Performance
Period and based on a pro-rated Target FFO Per Share (with such pro-ration based
on the portion of that Performance Period that elapsed prior to such Change in
Control Event).  Such Bonuses shall be paid (subject to tax withholding pursuant
to Section 4.6) as soon as practicable following, and in all events not later
than seventy four (74) days after, the date of the Change in Control Event.  For
purposes of this Section 3.7, “Change in Control Event” shall have the meaning
ascribed to such term in the Plan.

 

4.     GENERAL PROVISIONS

 

4.1                   Rights of Participants.

 

(a)          No Right to Continued Employment.  Nothing in this Program (or in
any other documents evidencing any Award under this Program) will be deemed to
confer on any Participant any right to continue in the employ of the Corporation
or any Subsidiary or interfere in any way with the right of the Corporation or
any Subsidiary to terminate his or her employment at any time.

 

(b)         Program Not Funded.  No Participant or other person will have any
right or claim to any specific funds, property or assets of the Corporation by
reason of any Award hereunder.  To the extent that a Participant or other person
acquires a right to receive payment pursuant to any Award hereunder, such right
shall be no greater than the right of any unsecured general creditor of the
Corporation.

 

4.2                   Non-Transferability of Benefits and Interests.  Except as
expressly provided by the Committee in accordance with the provisions of
Section 162(m), all Awards are non-transferable, and no benefit payable under
this Program shall be subject in any manner to sale, transfer, anticipation,
alienation, assignment, pledge, encumbrance or charge.  This Section 4.2 shall
not apply to an assignment of a contingency or payment due (a) after the death
of a Participant to the deceased Participant’s legal representative or
beneficiary or (b) after the disability of a Participant to the disabled
Participant’s personal representative.

 

4.3                   Force and Effect.  The various provisions herein are
severable in their entirety.  Any determination of invalidity or
unenforceability of any one provision will have no effect on the continuing
force and effect of the remaining provisions.

 

4.4                   Governing Law.  This Program and any cash awards granted
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Maryland.

 

4.5                   Construction.

 

(a)          Section 162(m).  It is the intent of the Corporation that this
Program and the Awards and Bonuses paid hereunder will qualify as
performance-based compensation or will otherwise be exempt from deductibility
limitations under Section 162(m).  Any provision, application or interpretation
of this Program inconsistent with this intent to satisfy the standards in
Section 162(m) shall be disregarded.

 

3

--------------------------------------------------------------------------------


 

(b)         Section 409A.  It is intended that Awards under this Program qualify
as “short-term deferrals” within the meaning of the guidance provided by the
Internal Revenue Service under Section 409A of the Code and this Program shall
be interpreted consistent with that intent.

 

4.6                   Tax Withholding.  Upon the payment of any Bonus, the
Corporation shall have the right to deduct the amount of any federal, state or
local taxes that the Corporation or any Subsidiary may be required to withhold
with respect to such payment.

 

4.7                   Amendment or Termination of Program.  The Board or the
Committee may at any time terminate, amend, modify or suspend this Program, in
whole or in part.  Notwithstanding the foregoing, no amendment may be effective
without Board and/or shareholder approval if such approval is necessary to
comply with the applicable rules of Section 162(m) and no amendment shall be
effective that would violate Section 162(m).

 

4

--------------------------------------------------------------------------------